COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Enrique Torrijos v. Knightsbridge Funding LLC

Appellate case number:    01-22-00894-CV

Trial court case number: 2022-37696

Trial court:              281st District Court of Harris County

        On December 5, 2022, appellant, Enrique Torrijos, filed a Statement of Inability to Afford
Payment of Courts Costs in the trial court in the above-referenced matter. See TEX. R. APP. P.
20.1(b)(1). On December 7, 2022, the district clerk filed the clerk’s record. The record reflects
that no contest to the affidavit of indigence was filed. See id. Therefore, the allegations in the
affidavit are deemed true, and appellant is entitled to proceed without advance payment of costs.
See id.
       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.


Judge’s signature: ___/s/ Sherry Radack_______
                    Acting individually  Acting for the Court

Date: ___December 13, 2022_____